Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-12-00554-CV

                                SPRINGER RANCH, LTD.,
                                      Appellant

                                              v.

    O.F. JONES III, Margaret Matthews, Ethel Matthews Rust, Ethel Matthews Rust as the
          Guardian/Trustee for Elizabeth Matthews, and Rosalie Matthews Sullivan,
                                         Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 11-08-00129-CVL
                          Honorable Stella Saxon, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellees, O.F. Jones III, Margaret Matthews, Ethel Matthews Rust,
Ethel Matthews Rust as the Guardian/Trustee for Elizabeth Matthews, and Rosalie Matthews
Sullivan, recover the costs of this appeal from appellant, Springer Ranch, Ltd.

       SIGNED December 20, 2013.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice